UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6410



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TYRONE LAMONT SMITH, a/k/a Blue, a/k/a Tyrone Eady,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:94-cr-00041-jpj-1)


Submitted:   November 5, 2008            Decided:   November 17, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lamont Smith, Appellant Pro Se.    Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone Lamont Smith appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006). Smith argues that the district court erred by

failing   to    reduce    his    sentence    under     Amendment   706    of    the

Guidelines,     see    U.S.     Sentencing    Guidelines      Manual     (“USSG”)

§ 2D1.1(c) (2007 & Supp. 2008); USSG App. C, Amend. 706.                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.                         United

States v. Smith, No. 3:94-cr-00041-jpj-1 (W.D. Va. Feb. 28, 2008).

We   dispense   with     oral   argument     because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2